Case: 2:21-cv-04231-MHW-CMV Doc #: 4 Filed: 09/21/21 Page: 1 of 3 PAGEID #: 19



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Angela Nails,

      Plaintiff,                                    Case No.2:21-cv-4231

      V.                                            Judge Michaei H. Watson

Huntington Bank,                                     Magistrate Judge Vascura

      Defendant.

                              OPINION AND ORDER

       On August 31, 2021, Magistrate Judge Vascura Issued an Order and

Report and Recommendation ("R&R") regarding the Compiaint filed by Angela

Nails ("Plaintiff'). R&R, EOF No. 2. Magistrate Judge Vascura recommended

the Court dismiss Plaintiffs action for lack of subject matter Jurisdiction. R&R,

EOF No. 2. Plaintiff objects to Magistrate Judge Vascura's findings regarding

subject matter jurisdiction. EOF No. 3. For the following reasons, the Court

OVERRULES Plaintiffs objections, ADOPTS the R&R, and DISMISSES

WITHOUT PREJUDICE Plaintiffs action.

                                    I. ANALYSIS


      Magistrate Judge Vascura recommended the Court dismiss Plaintiffs claim

on the grounds that "Plaintiff has not identified any federal statutory or

constitutional provision under which her claims arise, and because Plaintiff has

failed to plausibly allege facts upon which this Court could rely to conclude that

the requisite amount in controversy is satisfied." R&R 4, ECF No. 2.
Case: 2:21-cv-04231-MHW-CMV Doc #: 4 Filed: 09/21/21 Page: 2 of 3 PAGEID #: 20



      Plaintiff objects to this recommendation and reiterates that she "believes

the court has Subject Jurisdiction for damages in cases of injury." Obj. 1, ECF

No. 3.

      The Court does not have generai jurisdiction over aii cases invoiving injury.

As outiined aptiy in Magistrate Judge Vascura's R&R:

      "The basic statutory grants of federai court subject-matter jurisdiction
      are contained in 28 U.S.C.§ 1331, which provides for '[fjederai-
      question'jurisdiction, and § 1332, which provides for '[djiversity of
      citizenship'jurisdiction." Arbaugh v. Y&H Corp., 546 U.S. 500, 501
      (2006). Federai-question jurisdiction is invoked when a piaintiff
       pieads a claim "arising under" the federai iaws or the United States
      Constitution, id.(citation omitted). For a federai court to have
      diversity jurisdiction pursuant to § 1332(a), there must be compiete
      diversity, which means that each piaintiff must be a citizen of a
      different state than each defendant, and the amount in controversy
       must exceed $75,000. Caterpillar, Inc. v. Lewis, 519 U.S. 61,68
      (1996).

R &R 2, ECF No. 2. Although Piaintiff does include details in her objection

that were not contained within her Compiaint, even if the Court were to

interpret those additions as if they had been inciuded in the Compiaint,

they do not estabiish that jurisdiction exists. Piaintiff points to no federai

question that is invoked. Additionaiiy, Piaintiff does not expiain how her

damages exceed $75,000. She argues that she has suffered from a

mentai reiapse and mentai injury as a resuit of her checking account being

dosed by Defendant. Obj. 1, ECF No. 3. Piaintiff says that she must "seif-

medicate herself with exercises treatment to help the Plaintiff to iive her

daiiy iife in her own home." Id. Piaintiff aiso points to "not being abie to


Case No. 2:21-cv-4231                                                       Page 2 of 3
Case: 2:21-cv-04231-MHW-CMV Doc #: 4 Filed: 09/21/21 Page: 3 of 3 PAGEID #: 21



use the Plaintiff deposited account and another 1 year after the two

accounts were closed." Id. Plaintiff states that she Is "seek[ing] medical

assistance from a professional medical health person" as damages. Id. at

2. Even considering these allegations, Plaintiff has not sufficiently

provided factual allegations supporting her claim of damages, and it is not

clear how the damages could exceed $75,000.

       Having reviewed Magistrate Judge Vascura's R&R, the Court arrives

at the same result: this claim must be dismissed for lack of subject-matter

jurisdiction.

                                 II. CONCLUSION

       For the foregoing reasons, the Court OVERRULES Plaintiffs objections,

ECF No. 3, and ADOPTS the R&R, ECF No. 2. As such. Plaintiffs claim is

DISMISSED WITHOUT PREJUDICE to her filing claims in state court.

       IT IS SO ORDERED.




                                       MICHAEL H. WATSON,JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:21-cv-4231                                                   Page 3 of 3
